Citation Nr: 0424882	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  04-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for diabetes 
mellitus. 

2.  Entitlement to service connection for a heart disease 
secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from October 1947 to May 
1954 and from October 1955 to November 1970.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Columbia, South Carolina.

Irrespective of the RO determination to reopen the veteran's 
claim for service connection for diabetes mellitus, the issue 
of new and material evidence will be adjudicated in the first 
instance, because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996).


FINDINGS OF FACT

1.  By a June 1981 rating decision, the RO denied service 
connection for diabetes; he was notified of that decision the 
following month, and did not initiate an appeal within one 
year thereafter.

2.  Evidence received since the June 1981 RO decision bears 
directly and substantially upon the specific matter under 
consideration, and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  There is competent evidence which shows that diabetes 
mellitus had its onset while the veteran was in service.

4.  Chronic heart disease is causally related to service-
connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The RO's unappealed June 1981 denial of service 
connection for diabetes mellitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

2.  As new and material evidence has been received, the claim 
for service connection for diabetes mellitus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  Diabetes mellitus was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  Chronic heart disease is proximately due to service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159 because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown,  4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In June 2000, the veteran requested that his claim for 
service connection for diabetes be reopened as stated on the 
title page.  In November 2001, the RO informed the veteran, 
via letter, of the requirements of VCAA.  In June 2003, the 
veteran filed a claim for service connection for heart 
disease.  Correspondence dated in July 2003, advised the 
veteran of the need to provide additional information.  In 
statement and supplemental statements of the case dated in 
May and June of 2004, the veteran was again provided with the 
applicable law and regulations regarding VCAA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


New and Material Evidence

The veteran is seeking to reopen his claim for service 
connection for diabetes mellitus, which was previously denied 
by the RO in a June 1981 decision.  The veteran filed an 
application to reopen his claim in June 2000.  It is noted 
that while the veteran was not provided with the law and 
regulations regarding new and material evidence criteria, the 
Board finds that there is no prejudice to the veteran in 
proceeding, particularly in light of the favorable outcome of 
this portion of the decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's June 1981 decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  
However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claims may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108 (West 2002).

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility"  doctrine, as articulated 
in Evans v. Brown, 9 Vet.App. 273 (1996), was not altered by 
the ruling in Hodge, and continued to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
June 1981.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and define material evidence as evidence, that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  These regulatory revisions apply to 
claims filed on or after August 29, 2001.  The veteran filed 
an application to reopen his claim, most recently in June 
2000.  

Facts and Analysis

Evidence before the RO at the time of its decision in June 
1981 included, the veteran's claim for service connection, 
his service medical records and post service medical records 
from 1977 to 1980.  The service medical records are negative 
for complaints or clinical findings suggestive of diabetes 
mellitus.  At his retirement examination in 1970, the 
veteran's fasting blood glucose was 108 and no pertinent 
findings relative to the presence of diabetes were recorded 
at the time of separation from service.  Post service records 
show the veteran was first diagnosed with diabetes mellitus 
in December 1977.  There was no evidence of a nexus opinion 
linking diabetes to service.

Evidence received since the June 1981 rating decision 
consists of additional outpatient treatment records dated 
from 1983 to 2004, including medical opinions dated in August 
2003 and January 2004, both of which noted the veteran's 
history of diabetes since 1977 and concluded that the 
veteran's diabetes was related to military service.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the June 1981 RO decision, in particular the August 2003 and 
January 2004 medical opinions are new, in the sense that 
neither was of a record when the RO denied the claim.  Also, 
in view of the less stringent standard for materiality set 
forth in Hodge, it is also material because it addresses one 
of the fundamental requirements for service connection - 
namely, evidence of service incurrence (see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)), which was one of the 
reasons the RO denied the claim.  The medical opinions have a 
significant effect on the facts previously considered.  The 
statements are material insofar as they suggest that the 
veteran may have had diabetic symptomatology in service.  

The Board finds this evidence provides new information, which 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for diabetes mellitus is reopened. Thus, the issue 
remaining is whether entitlement to service connection for 
diabetes mellitus is warranted.

Service Connection 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be established on a secondary 
basis for a disability, which is proximately due to, or the 
result of, a service-connected disease or injury.   See 38 
C.F.R. § 3.310(a) (2001).  Any additional disability 
resulting from the aggravation of a non-service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Factual Background

Service medical records are entirely negative for complaints, 
findings or treatment of symptoms associated with diabetes.  
In February 1967, the veteran was treated for complaints of 
several episodes of a stinging sensation in the left anterior 
chest for three weeks.  There was no history of hypertension, 
heart disease or lung disease.  An electrocardiograph was 
within normal limits.  The diagnosis was chest wall pain of 
unknown etiology.  The remaining records are otherwise 
negative for pertinent disability.  Significantly, there was 
no reference to symptoms or clinical findings suggestive of 
diabetes or heart disease at the time of his 1970 service 
retirement examination.  The veteran's fasting blood glucose 
was 108.  The report of medical examination shows clinical 
evaluation of the cardiovascular system was normal.  An 
electrocardiograph record at that time was within normal 
limits with notations of sinus arrhythmia and borderline 
L.A.D.  The veteran reported no pertinent complaints.  

Post service VA and private treatment records together cover 
a period from 1977 to 2004.  These records show the initial 
treatment for diabetes in 1977.  Subsequent records show 
evaluation and treatment for hypertension and coronary artery 
disease in the 1990s.  The veteran underwent a coronary 
artery bypass graft in January 2000.

A letter from the veteran's private physician, dated in 
August 2003 notes the development of the veteran's coronary 
arthrosclerosis over the years precipitated by risk factors, 
including hypertension and diabetes mellitus.  The veteran 
gave a history of exposure to herbicides while serving on Air 
Bases in Guam and Japan where he was involved in loading 
chemical agents onto aircraft.  Based on review of service 
medical records and current medical records the examiner 
concluded that it was at least as likely as not that the 
onset of both diabetes and cardiovascular disease was while 
the veteran was still on active duty.  

During VA examination in January 2004, the examiner noted 
that service medical records showed one laboratory report of 
a fasting blood sugar of 110 and no treatment for a diagnosis 
of diabetes in service.  The veteran was discharged in 1970 
and provided documentation of new onset of diabetes in 
December 1977.  The examiner referred to the private opinion 
and diagnosis in August 2003.  The examiner reported that 
risk factors for hypertension and diabetes were noted as 
early as the 1970s according to the claims file.  She also 
noted the veteran's history of cardiovascular complications, 
manifested by sick sinus syndrome with paroxysmal atrial 
fibrillation congestive hart failure and coronary artery 
disease.  She concluded that it was at least as likely as not 
that diabetes and chronic vascular disease not only had their 
onset in the 1970s while the veteran was on active duty but 
also that his current cardiovascular complications were 
likely related to his diabetes.

A subsequent VA examination was preformed in February 2004.  
The examiner reviewed the claims file and reported the 
veteran's service and post service medical history in detail.  
He noted the findings and diagnoses provided by the previous 
examiners in 2003 and 2004.  He specifically referred to the 
August 2003 and January 2004 opinions that the veteran likely 
had a diagnosis of diabetes while in service, although the 
record clearly indicates that the fasting blood sugar at the 
time of discharge in 1970 was 110 with no other symptoms of 
diabetes apparent at the time.  The examiner also noted the 
veteran's current heart disease.  The veteran's wife reported 
that at the time of his discharge physical the veteran was 
told that he was a "very sick man" and "should proceed 
directly to the nearest VA for medical care."  

The examiner concluded that there is clear evidence that the 
veteran was not hyperglycemic at the time of discharge 1970.  
Although he did have symptoms which questionably were or were 
not related to his diabetes, thorough investigation at the 
time of discharge including the blood sugar did not reveal a 
clear diagnosis of diabetes.  He explained that the previous 
medical opinions that the veteran had diabetes at discharge 
were related to the severe progression of his disease.  In 
addition the recommendation from the previous examiners that 
the veteran had diabetes in 1970 was likely related to 
postprandial hyperglycemia which the veteran likely suffered 
from at that time yet did not have a fasting blood glucose 
which was diagnostic for diabetes.  The examiner noted that a 
diagnosis of diabetes in 1972 and even today is still based 
on fasting glucose level.  Therefore, if the veteran were to 
currently present with a fasting glucose of 111 as he did in 
1970, he would not be diagnosed with diabetes since the 
fasting blood sugar level would not be considered elevated.  
The examiner further concluded that he did not feel that the 
lack of diagnosis at service discharge in 1970 was incorrect 
in any way.  

A March 2004 addendum (clarification) to the February 2004 
opinion was to the effect that while the veteran was not 
diagnosed with diabetes mellitus during service, in the 
opinion of private and VA physicians, following their review 
of the evidence, that given the veteran's symptoms, it is at 
least as likely as not that diabetes mellitus and 
cardiovascular disease had their onset while the veteran was 
still in service. 

Analysis

Diabetes Mellitus

Service medical records are totally devoid of any report or 
clinical finding diabetes mellitus.  An April 1970 fasting 
blood sugar (glucose) was 110 mg/dl.  Although the veteran 
had fasting blood glucose of 108 mg/dl., a diagnosis of 
diabetes was not made.  The veteran reported no pertinent 
complaints.  As such, the veteran's service medical records 
do not affirmatively establish that diabetes mellitus had its 
onset during his military service.  

The earliest recorded medical history places the presence of 
diabetes mellitus in 1977, seven years after his retirement 
from active service in 1970.  

The Board does acknowledge the August 2003 and January 2004 
medical opinions, which indicate that the veteran had risk 
factors for diabetes during service which tended to confirm 
that his diabetes quite likely began in service.  In a light 
most favorable to the veteran, these statements could be 
construed as supporting the veteran's contention that his 
current diabetes is related to his military service.  

Upon careful consideration of the conflicting evidence in 
this case, the medical opinions of a private and two VA 
physicians are most persuasive as they were based on a review 
of the claims folder, included detailed reasons and bases for 
the opinion offered and was supported by clinical findings in 
the record.  While it is agreed that diabetes mellitus was 
not specifically diagnosed in service or for several years 
thereafter, it is also agreed that given the veteran's 
symptoms, it is at least as likely as not that the diabetes 
mellitus had its onset in service.

Therefore, after weighing all the evidence, and resolving 
doubt in the veteran's favor, service connection for diabetes 
mellitus is established.

Cardiovascular Disease

Service medical records fail to reveal any significant 
cardiovascular episodes other than the episodes of chest pain 
during service.  Significantly, there was no reference to 
heart disease at the time of the veteran's 1970 retirement 
examination.  Instead, a clinical evaluation of his 
cardiovascular system revealed normal findings.  As such, the 
veteran's service medical records do not affirmatively 
establish that his heart disease had its onset during 
military service.

The earliest recorded medical history places the presence of 
heart disease in the 1990s many years after his retirement 
from active service in 1970.  In addition, the veteran has 
submitted numerous medical records indicating continued 
treatment for his heart disease.  The Board recognizes that 
private and VA examiners have noted that the veteran's heart 
disease had its onset during military service as well as 
attributed its pathology to his current diabetes.  

With respect to the veteran's claim of entitlement to service 
connection for heart disease proximately due to diabetes, 
service connection has been established for diabetes 
mellitus.  Physicians have opined that the veteran's 
cardiovascular disease is related to, and aggravated by, the 
diabetes mellitus.  There is now a basis under the law to 
grant entitlement to secondary service connection for heart 
disease.  See 38 C.F.R. § 3.310(a).


ORDER

New and material evidence has been received and the claim for 
service connection for diabetes is reopened

Service connection for diabetes is allowed.

Service connection for heart disease is allowed.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



